Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 1 of 41 PageID #: 13500




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 TC TECHNOLOGY LLC,                                 )
                                                    )
          Plaintiff,                                )
                                                    )          C.A. No. 16-153-RGA
 v.                                                 )
                                                    )          JURY TRIAL DEMANDED
 SPRINT CORPORATION AND SPRINT                      )
 SPECTRUM, L.P.,                                    )          REDACTED
                                                    )          PUBLIC VERSION
          Defendants.                               )

                                             COMPLAINT

          Plaintiff TC Technology LLC (“TC Technology”), by and through its undersigned

 attorneys, hereby files this Complaint against Defendants Sprint Corporation and Sprint Spectrum,

 L.P. (collectively “Sprint” or “Defendants”). TC Technology states as follows:

                                             THE PARTIES

          1.        TC Technology is a limited liability company organized and existing under the laws

 of the State of Delaware with a principal place of business located at 60 Columbus Circle, New

 York, NY 10023.

          2.        Defendant Sprint Corporation is a corporation organized and existing under the

 laws of the State of Delaware with a principal place of business located at 6200 Sprint Parkway,

 Overland Park, Kansas 66251. Sprint Corporation may be served with process via its registered

 agent, the Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,

 Delaware 19808.

          3.        Defendant Sprint Spectrum, L.P. is a limited partnership organized and existing

 under the laws of the State of Delaware, with a principal place of business at 6200 Sprint Parkway,

 Overland Park, Kansas 66251. Sprint Spectrum, L.P. may be served with process via its registered




 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 2 of 41 PageID #: 13501




 agent, the Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,

 Delaware 19808.

         TC TECHNOLOGY LLC AND THE BACKGROUND OF THE ’488 PATENT

          4.        The patent at issue in this action, U.S. Patent No. 5,815,488 (the “’488 Patent”),

 was filed for in 1995 by inventors Thomas H. Williams and Richard S. Prodan. The inventors

 assigned the ’488 Patent to Cable Television Laboratories, Inc. (“CableLabs”) in 1995.

          5.        CableLabs is a non-profit research and development consortium funded by cable

 industries that is dedicated to creating innovative ideas related to the business of cable operators.

 CableLabs has over 50 member companies, including many major cable operators. CableLabs

 works to “define interoperable solutions among [its] members and their technology vendors in

 order to drive scale, reduce costs, and create competition in the supply chain.”1

          6.        TC Technology was formed and established in 2012 by two CableLabs member

 companies, Time Warner Cable LLC (“Time Warner Cable”) and Cox Communications, Inc.

 (“Cox Communications”).          Time Warner Cable and Cox Communications jointly own TC

 Technology. CableLabs assigned all rights, title and interest to the ’488 Patent to TC Technology

 in 2012.

                                       TIME WARNER CABLE

          7.        Time Warner Cable, formed in 1992, is the second largest cable company in the

 United States with over 16 million customers and over $22 billion USD in revenue in 2014. Time

 Warner Cable has a long history of innovation and leadership in the telecommunications industry.

 For example, Time Warner Cable was a pioneer in the use of fiber optics to deliver services to




 1
     See http://www.cablelabs.com/about-cablelabs/.
                                                 2
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 3 of 41 PageID #: 13502




 customers and, in 1996, launched RoadRunner, the first cable-delivered high speed Internet

 service.

           8.       Time Warner Cable has been granted hundreds of patents for its technology by the

 Patent and Trademark Office. In 2015, Time Warner Cable was awarded its ninth Technology and

 Engineering Emmy Award, given by the National Academy of Television Arts and Sciences. The

 award recognized Time Warner Cable’s innovations related to the delivery of video to consumer

 devices over an Internet Protocol (IP) Connection.

                                     COX COMMUNICATIONS

           9.       Cox Communications was founded in 1962 and is the third largest cable television

 provider in the United States with 6 million total residential and commercial customers. Cox

 Communications recently led the industry by committing to deploy Gigabit Internet speeds to its

 residential customers.

           10.      In the last 10 years, Cox Communications has invested more than $15 billion to

 deliver video, phone and high-speed Internet service to homes and businesses in the company’s

 service area. Since 2012, nearly 25,000 families have been connected to the Internet through Cox

 Communications’ Connect2Compete low income broadband program.

           11.      Cox Communications’ patent portfolio includes hundreds of granted patents. In

 2014, Cox Communications was a recipient of the CIO magazine’s CIO 100 award. The award

 considers entries across industries around the world and recognizes 100 organizations that

 “exemplify the highest level of operational and strategic excellence in information technology

 (IT).”2




 2
     See http://newsroom.cox.com/news-releases?item=758.
                                                 3
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 4 of 41 PageID #: 13503




                                                 SPRINT

          12.       Sprint owns and operates an LTE network in the State of Delaware and elsewhere

 in the United States.

          13.       Sprint provides services for use on Sprint’s LTE network. Sprint offers to sell and

 sells a wide range of voice (or “talk”), data, and text services for use with the Sprint LTE network.

 For example, Sprint offers to sell and sells a “Family Share Pack” service, a “My All-In plan”

 service, a “Unlimited, My Way” service, and a $60 “Unlimited Plan” service:3 4




 3
   See
 http://www.iclarified.com/43279/sprint%ADlaunches%ADnew%AD60%ADunlimited%ADplan
 1/11; http://www.mactrast.com/2012/05/1-2-million-ios-5-1-1-devices-already-jailbroken-using-
 absinthe-2-0/3/; and http://www.sprint.com/global/pdf/ebrochures/NM4002_1988_plans.pdf.
 4
   Unless otherwise indicated, red emphasis, in the form of boxes or lines, has been added to all
 figures in which it appears in this Complaint.
                                                  4
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 5 of 41 PageID #: 13504




          14.       Further, Sprint offers additional types of data service plans for use with the Sprint

 LTE network:5




 5
     See https://www.sprint.com/shop/plan-wall/#!/?plan=individual.
                                                  5
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 6 of 41 PageID #: 13505




          15.       Sprint makes its voice, data, and text services available to customers, who use the

 services at the direction or control of Sprint.




          16.       In addition, Sprint employees and contractors test Sprint’s voice, data, and text

 services: 6 7




 6
     See http://coverage.sprint.com/coverageDescBoost.html.
 7
     See http://connection.sprint.com/tag/4g-lte/.
                                                   6
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 7 of 41 PageID #: 13506




          17.       Customers are required to sign a service agreement before they can access Sprint’s

 LTE network. For example, Sprint provides a copy of a “Standard Terms and Conditions for

 Communications Services” agreement on its website:8




          18.       As described in the preceding paragraphs, Sprint provides services to its employees

 and third parties for use on Sprint’s LTE network in the State of Delaware and elsewhere in the



 8
     See http://www.sprint.com/business/support/ratesWelcome.html.
                                                  7
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 8 of 41 PageID #: 13507




 United States. The use of these services on Sprint’s LTE network results in infringement of the

 ’488 Patent.

                                     JURISDICTION AND VENUE

          19.       This action arises under the patent laws of the United States, Title 35 of the United

 States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          20.       This Court has personal jurisdiction over Defendants by virtue of the business

 activities Defendants conduct within the State of Delaware, resulting in sufficient minimum

 contacts with this forum. Defendants conduct substantial business activities in the State, including

 acts of patent infringement that have injured Plaintiff, and therefore Defendants have purposefully

 availed themselves of the laws of the State of Delaware.

          21.       Sprint directly and/or through intermediaries offers to sell and sells a wide range of

 voice, data, and text services for use on the Sprint LTE network in the State of Delaware. Sprint

 directly and/or through intermediaries provides wireless devices, including smartphones, tablets,

 laptops, hotspots, USB modems and internal computer cards, to customers, employees, and

 contractors, who use Sprint’s services on Sprint’s LTE network at the direction or control of Sprint

 in the State of Delaware. Sprint imports, makes, offers for sale, sells, leases, and/or uses network

 equipment to support operation of Sprint’s services on the Sprint LTE network in the State of

 Delaware.      The use of Sprint’s services on Sprint’s LTE network has resulted in acts of

 infringement.




                                                      8
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 9 of 41 PageID #: 13508




          22.       Sprint conducts a significant amount of business in the State of Delaware based on

 its LTE network. For example, coverage maps available on Sprint’s website show that its services

 are available on its LTE network (“4G LTE” and “[E]nhanced LTE”) throughout the State:9




 9
  Maps generated using “Coverage Check” feature available at
 http://web.archive.org/web/20150311082654/http://coverage.sprint.com/IMPACT.jsp and
 https://coverage.sprint.com/IMPACT.jsp?.
                                             9
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 10 of 41 PageID #: 13509




          23.       In addition, Sprint advertises LTE services in multiple cities in the State of

 Delaware:10




          24.       Sprint also conducts a significant amount of business throughout the State of

 Delaware through its offers to sell, sales and leases of consumer devices for use with its services.

          25.       Sprint operates stores in the State of Delaware that offer to sell, sell and lease the

 consumer wireless devices:11




 10
    See
 https://shop2.sprint.com/en/shop/why_sprint/4g/4g_lte_coverage_list.html?INTNAV=NET:
 MS:051313:4GLTE.
 11
    See http://storelocator.sprint.com/locator/.
                                                 10
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 11 of 41 PageID #: 13510




          26.       Sprint has also created “Sprint Stores,” which are present within the stores of

 partners such as Radio Shack, in the State of Delaware:12




 12
      See https://www.radioshack.com/apps/store-locator.
                                                 11
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 12 of 41 PageID #: 13511




          27.       Defendant Sprint Corporation is a corporate parent to well over 100 subsidiaries

 based in the State of Delaware.13

          28.       Further, as noted above, Defendants Sprint Corporation and Sprint Spectrum, L.P.

 are each organized and existing under the laws of the State of Delaware.

          29.       Each of Sprint Corporation and Sprint Spectrum, L.P. may be served with process

 via their registered agent, the Corporation Service Company, 2711 Centerville Road, Suite 400,

 Wilmington, Delaware 19808.




 13
   See http://www.sec.gov/Archives/edgar/data/101830/000010183015000012/sprintcorp10-
 kexhibit212014.htm.
                                              12
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 13 of 41 PageID #: 13512




                                                JOINDER

          30.       Joinder of Sprint Corporation and Sprint Spectrum, L.P. is proper under 35 U.S.C.

 § 299. The allegations of patent infringement contained herein arise out of the same series of

 transactions or occurrences relating to the making, using, offering for sale, selling, or leasing

 within the United States, or importing into the United States, of the same accused services,

 including the Accused Services described below.

          31.       Common questions of fact relating to Sprint’s infringement will arise in this action.

 For example, common questions of fact regarding the design, development, and operation of

 services offered on Sprint’s LTE network will arise in this action, as well as common questions of

 fact concerning Sprint’s infringement of the ’488 Patent. Likewise, common questions of fact

 exist as to profits and revenues derived by Sprint Corporation and Sprint Spectrum, L.P., as well

 as TC Technology’s damages for the same. On information and belief, common questions of fact

 will also likely exist with regard to one or both of Sprint Corporation and Sprint Spectrum, L.P.’s

 defenses in this litigation, if any.

                                         ACCUSED SERVICES

          32.       The “Accused Services” are each and every service (a) that is capable of use, or

 that is used, with Sprint’s LTE network, (b) that is capable of being used in infringement, or that

 has been used in infringement, of the ’488 Patent, and (c) that has been sold or offered for sale,

 whether individually or as part of a multiple-service plan, at any time prior to expiration of the

 ’488 Patent.

          33.       Accused Services include, but are not limited to, cellular data services, cellular

 voice services, and texting services compliant with the LTE Standard.




                                                     13
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 14 of 41 PageID #: 13513




                               SPRINT’S WILLFUL INFRINGEMENT

          34.       Upon information and belief, Sprint has had actual knowledge of, should have

 known of, and/or has been willfully blind to, the ’488 Patent since at least January 2012.

          35.       Sprint’s knowledge of the ’488 Patent notwithstanding, Sprint launched the

 Accused Services in July 2012, thereby making, using, selling and/or offering for sale its services

 that infringe TC Tech’s intellectual property, all despite an objectively high likelihood that Sprint’s

 actions constituted infringement of a valid patent. Upon information and belief, Sprint either knew

 or should have known of such infringement of TC Tech’s intellectual property rights.

          36.       By way of background, Sprint knew




          37.       Against this background, and more specifically, Sprint had actual knowledge of the

 ’488 Patent prior to launch, and yet failed to request a license to the ’488 Patent or take any steps

 to attempt to avoid infringement.




                                                    14
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 15 of 41 PageID #: 13514




          38.




          39.




                                       15
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 16 of 41 PageID #: 13515




          40.




          41.




          42.




                                       16
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 17 of 41 PageID #: 13516




          43.




          44.




          45.




          46.       Upon information and belief, despite such knowledge and/or willful blindness of

 the ’488 Patent, Sprint acted in reckless disregard of known patent rights and an objectively high

 likelihood that its services infringed TC Tech’s valid and enforceable ’488 Patent. As such, upon

 information and belief, Sprint’s infringement of the ’488 Patent has been willful.

                                             REFERENCES

          47.       References to the “LTE Standard” refer to any of the LTE digital cellular standards

 as defined by the 3rd Generation Partnership Project (“3GPP”) (including the frequency division

 duplex (FDD) and time division duplex (TDD) variants) and include any and all evolutions such

 as, without limitation, the LTE Advanced standard, and any subsequent versions thereof.


                                                    17
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 18 of 41 PageID #: 13517




          48.       References to “TS 36.211” refer to the LTE Standard document titled “3GPP TS

 36.211 V10.4.0 (2011-12) Technical Specification.” References to “TS 36.300” refer to the LTE

 Standard document titled “3GPP TS 36.300 V11.1.0 (2012-03) Technical Specification.”

 References to “TS 36.521-1” refer to the LTE Standard document titled “3GPP TS 36.521-1

 V10.1.0 (2012-03) Technical Specification.” References to “TS 36.101” refer to the LTE Standard

 document titled “3GPP TS 36.101 V10.5.0 (2011-12) Technical Specification.” References to “TS

 36.213” refer to the LTE Standard document titled “3GPP TS 36.213 V10.5.0 (2012-03) Technical

 Specification.”

          49.       The LTE Standard accurately describes the technical requirements for network

 products used, and services offered, in an LTE-compliant network.

                                        CLAIMS FOR RELIEF

          50.       The allegations in the following Claims For Relief have evidentiary support or will

 likely have evidentiary support after a reasonable opportunity for further investigation or

 discovery. Plaintiff does not yet have the benefit of any discovery from Sprint.

          51.       The Court has not construed the meaning of any claims or terms in the ’488 Patent.

 In providing these detailed allegations, Plaintiff does not intend to convey or imply any particular

 claim constructions or the precise scope of the claims. Plaintiff’s claim construction contentions

 regarding the full meaning and scope of the claim terms will be provided in compliance with the

 case schedule and any applicable orders.

          52.       Plaintiff contends that each element of each asserted claim of the ’488 Patent is

 literally present when any of the Accused Services is used on the Sprint LTE network. If the

 Court’s constructions or other determinations indicate that an element of an asserted claim of the

 ’488 Patent is not literally present, Plaintiff contends that each such element is present under the


                                                    18
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 19 of 41 PageID #: 13518




 doctrine of equivalents. If necessary, Plaintiff will provide more detailed doctrine of equivalents

 contentions after discovery from Sprint or a claim construction order by the Court.

          53.       Upon information and belief, Sprint has had actual knowledge of, should have

 known of, and/or has been willfully blind to, the ’488 Patent since at least January 2012.

          54.       Sprint’s knowledge of the ’488 Patent notwithstanding, Sprint launched the

 Accused Services in July 2012, thereby making, using, selling and/or offering for sale its services

 that infringe TC Tech’s intellectual property, all despite an objectively high likelihood that Sprint’s

 actions constituted infringement of a valid patent. Upon information and belief, Sprint either knew

 or should have known of such infringement of TC Tech’s intellectual property rights.

                                 FIRST CLAIM FOR RELIEF
                          INFRINGEMENT OF U.S. PATENT NO. 5,815,488

          55.       Each of the above listed paragraphs is incorporated herein by reference and

 adopted, as if fully set forth again.

          56.       The ’488 Patent was filed on Sept. 28, 1995, issued on Sept. 29, 1998, and is entitled

 “Multiple User Access Method using OFDM.”

          57.       The ’488 Patent is assigned to TC Technology, and TC Technology holds all rights,

 title, and interest in the ’488 Patent. A true and correct copy of the ’488 Patent is attached hereto

 as Exhibit A.

          58.       Each of the Accused Services, when used on the Sprint LTE network, infringes

 claims 1 and 2 of the ’488 Patent. In particular, Sprint either performs, or directs or controls

 performance of third parties, to practice each limitation of claims 1 and 2 when any of the Accused

 Services is used on the Sprint LTE network. As described in the preceding paragraphs, Sprint

 conditions participation in Sprint’s LTE network upon the performance of limitations of each of

 claims 1 and 2 and establishes the manner or timing of that performance.

                                                     19
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 20 of 41 PageID #: 13519




                                    INFRINGEMENT OF CLAIM 1

          59.       Each of the Accused Services, when used on the Sprint LTE network, practices the

 relevant elements of claim 1 of the ’488 Patent in substantially the same way.

          60.       Claim 1(a) of the ’488 Patent recites “A method for enabling a plurality of remote

 locations to transmit data to a central location comprising the steps of….”

          61.       Claim 1(a) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          62.       The Sprint LTE network complies with the LTE Standard.

          63.       The Sprint LTE network includes LTE base stations and other network

 infrastructure equipment:14




 14
   See http://www.techhive.com/article/2041624/on-site-at-a-sprint-cell-gear-shrinks-while-
 coverage-grows.html.
                                             20
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 21 of 41 PageID #: 13520




          64.       Further, multiple consumer wireless devices transmit data to Sprint’s LTE network

 using a given LTE base station.

          65.       The LTE standard describes that compliant consumer wireless devices transmit data

 to a LTE network using a given LTE base station.

          66.       Thus, when a consumer wireless device is used with any of the Accused Services

 on the Sprint LTE network, the wireless device transmits data to Sprint’s LTE network.

          67.       As described in the preceding paragraphs, Claim 1(a) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          68.       Claim 1(b) of the ’488 Patent recites “at each remote location, coding data to be

 transmitted by translating each group of one or more bits of said data into a transform coefficient.”

          69.       Claim 1(b) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          70.       The LTE Standard describes that a compliant consumer wireless device produces

 complex-valued modulation symbols.

          71.       For example TS 36.211 at section 7.1 discloses producing “complex-valued

 modulation symbols”:




                                                    21
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 22 of 41 PageID #: 13521




          72.       As described in the preceding paragraphs, Claim 1(b) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          73.       Claim 1(c) of the ’488 Patent recites “associated with a particular baseband

 frequency in a particular subset of orthogonal baseband frequencies allocated to the remote

 location.”

          74.       Claim 1(c) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          75.       The LTE Standard describes that each of the complex-valued modulation symbols

 is assigned to a particular subcarrier frequency.

          76.       For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




                                                     22
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 23 of 41 PageID #: 13522




          77.       Further, the LTE Standard describes that the particular subcarrier frequency is from

 a subset of frequencies.

          78.       For example, TS 36.521-1 at figure 5.4.2-1 describes a channel bandwidth

 arrangement:




          79.       As described in the preceding paragraphs, Claim 1(c) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          80.       Claim 1(d) of the ’488 Patent recites “the particular subset of orthogonal baseband

 frequencies allocated to each remote location being chosen from a set of orthogonal baseband

                                                     23
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 24 of 41 PageID #: 13523




 frequencies, the subsets of baseband frequencies allocated to each remote location being mutually

 exclusive.”

          81.       Claim 1(d) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          82.       The LTE Standard describes that the subset of frequencies allocated to each

 consumer wireless device is chosen from a set of orthogonal baseband frequencies, where the

 subsets of frequencies allocated to each consumer wireless device is mutually exclusive.

          83.       For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




          84.       Further, TS 36.211 at section 5.3.4 describes a mapping to physical resources:




                                                    24
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 25 of 41 PageID #: 13524




          85.       As described in the preceding paragraphs, Claim 1(d) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          86.       Claim 1(e) of the ’488 Patent recites “at each remote location, using an electronic

 processor, performing an inverse orthogonal transformation on said transform coefficients to

 obtain a block of time domain data.”

          87.       Claim 1(e) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          88.       The LTE Standard describes that an inverse FFT (“IFFT”) is applied to the

 complex-valued modulation symbols at each consumer wireless device to obtain time domain data.

          89.       For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




                                                    25
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 26 of 41 PageID #: 13525




          90.       As described in the preceding paragraphs, Claim 1(e) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          91.       Claim 1(f) of the ’488 Patent recites “at each remote location, utilizing a modulator

 to modulate said block of time domain data onto a carrier signal for transmission to said central

 location.”

          92.       Claim 1(f) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          93.       The LTE Standard describes that each consumer wireless device uses a modulator

 to modulate the time domain data onto a carrier signal for transmission to the LTE network.

          94.       For example, TS 36.211 describes the use of a modulator:




                                                     26
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 27 of 41 PageID #: 13526




           95.      As described in the preceding paragraphs, Claim 1(f) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

           96.      Claim 1(g) of the ’488 Patent recites “said carrier signal having the same carrier

 frequency for each remote location.”

           97.      Claim 1(g) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

           98.      The LTE Standard describes that the carrier signal used for transmission to the LTE

 network is a common carrier for each wireless consumer device.

           99.      For example, TS 36.521-1 determination of a carrier for each wireless consumer

 device:




           100.     As described in the preceding paragraphs, Claim 1(g) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.



                                                    27
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 28 of 41 PageID #: 13527




          101.      Claim 1(h) of the ’488 Patent recites “receiving at said central location from one or

 more of said remote locations, one or more blocks of time domain data modulated on one or more

 of said carrier signals.”

          102.      Claim 1(h) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          103.      The LTE Standard describes that a given LTE base station receives data from one

 or more consumer wireless devices.

          104.      As described in the preceding paragraphs, Claim 1(h) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          105.      Claim 1(i) of the ’488 Patent recites “using a demodulator, demodulating said one

 or more blocks of time domain data from the carrier frequency signal.”

          106.      Claim 1(i) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          107.      The LTE Standard describes using a demodulator to perform the reverse of the

 modulation described above.

          108.      For example, the LTE Standard describes using a demodulator to demodulate time

 domain data from a carrier.

          109.      As described in the preceding paragraphs, Claim 1(i) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          110.      Claim 1(j) of the ’488 Patent recites “performing said orthogonal transformation on

 said demodulated time domain data to reconstruct said transform coefficients.”

          111.      Claim 1(j) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.


                                                     28
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 29 of 41 PageID #: 13528




          112.      The LTE Standard describes performing a FFT to reverse the IFFT described above.

 The FFT is used to reconstruct the complex-valued modulation symbols.

          113.      For example, TS 36.101 at section F.1 describes that the LTE network uses FFT:




          114.      As described in the preceding paragraphs, Claim 1(j) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          115.      Claim 1(k) of the ’488 Patent recites “translating said transform coefficients into

 said data to be translated from each remote location.”

          116.      Claim 1(k) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          117.      The LTE Standard describes that the LTE network performs the reverse of the

 process used to produce the complex-valued modulation symbols.

          118.      Thus, the LTE Standard describes that the complex-valued modulation symbols are

 translated into the original data.

          119.      As described in the preceding paragraphs, Claim 1(k) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          120.      As described in the preceding paragraphs, each limitation of claim 1 is performed

 by Sprint or otherwise attributable to Sprint when any of the Accused Services is used on the Sprint

 LTE network.
                                                    29
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 30 of 41 PageID #: 13529




          121.      In particular, Sprint either performs, or directs or controls performance of third

 parties, to practice each limitation of claim 1 when any of the Accused Services is used on the

 Sprint LTE network.         Further, as described in the preceding paragraphs, Sprint conditions

 participation in Sprint’s LTE network upon the performance of limitations of claim 1 and

 establishes the manner or timing of that performance.

          122.      Sprint’s conduct has caused damage to Plaintiff’s business, reputation and

 goodwill, and Plaintiff seeks monetary damages in an amount to be determined at trial.

                                    INFRINGEMENT OF CLAIM 2

          123.      Each Accused Service, when used on the Sprint LTE network, practices the relevant

 elements of claim 2 of the ’488 Patent in substantially the same way.

          124.      Claim 2(a) of the ’488 Patent recites “A method for enabling a plurality of remote

 locations to transmit data to a central location comprising the steps of….”

          125.      Claim 2(a) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          126.      The Sprint LTE network complies with the LTE Standard.

          127.      The Sprint LTE network includes LTE base stations and other network

 infrastructure equipment:15




 15
   See http://www.techhive.com/article/2041624/on-site-at-a-sprint-cell-gear-shrinks-while-
 coverage-grows.html.
                                             30
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 31 of 41 PageID #: 13530




          128.      Further, multiple consumer wireless devices transmit data to Sprint’s LTE network

 using a given LTE base station.

          129.      The LTE standard describes that compliant consumer wireless devices transmit data

 to a LTE network using a given LTE base station.

          130.      Thus, when a consumer wireless device is used with any of the Accused Services

 on the Sprint LTE network, the wireless device transmits data to Sprint’s LTE network.

          131.      As described in the preceding paragraphs, Claim 2(a) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.
                                                    31
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 32 of 41 PageID #: 13531




          132.      Claim 2(b) of the ’488 Patent recites “at each remote location, coding data to be

 transmitted by translating each group of one or more bits of said data into a transform coefficient.”

          133.      Claim 2(b) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          134.      The LTE Standard describes that a compliant consumer wireless device produces

 complex-valued modulation symbols.

          135.      For example TS 36.211 at section 7.1 discloses producing “complex-valued

 modulation symbols”:




          136.      As described in the preceding paragraphs, Claim 2(b) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          137.      Claim 2(c) of the ’488 Patent recites “associated with a particular baseband

 frequency in a particular subset of orthogonal baseband frequencies allocated to the remote

 location.”

          138.      Claim 2(c) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.


                                                   32
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 33 of 41 PageID #: 13532




          139.      The LTE Standard describes that each of the complex-valued modulation symbols

 is assigned to a particular subcarrier frequency.

          140.      For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




          141.      Further, the LTE Standard describes that the particular subcarrier frequency is from

 a subset of frequencies.

          142.      For example, TS 36.521-1 at figure 5.4.2-1 describes a channel bandwidth

 arrangement:




                                                     33
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 34 of 41 PageID #: 13533




          143.      As described in the preceding paragraphs, Claim 2(c) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          144.      Claim 2(d) of the ’488 Patent recites “the particular subset of orthogonal baseband

 frequencies allocated to each remote location being chosen from a set of orthogonal baseband

 frequencies, the subsets of baseband frequencies allocated to each remote location being mutually

 exclusive.”

          145.      Claim 2(d) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          146.      The LTE Standard describes that the subset of frequencies allocated to each

 consumer wireless device is chosen from a set of orthogonal baseband frequencies, where the

 subsets of frequencies allocated to each consumer wireless device is mutually exclusive.

          147.      For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




          148.      Further, TS 36.211 at section 5.3.4 describes a mapping to physical resources:



                                                    34
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 35 of 41 PageID #: 13534




          149.      As described in the preceding paragraphs, Claim 2(d) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          150.      Claim 2(e) of the ’488 Patent recites “at each remote location, using an electronic

 processor, performing an inverse orthogonal transformation on said transform coefficients to

 obtain a block of time domain data.”

          151.      Claim 2(e) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          152.      The LTE Standard describes that an IFFT is applied to the complex-valued

 modulation symbols at each consumer wireless device to obtain time domain data.

          153.      For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




                                                    35
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 36 of 41 PageID #: 13535




          154.      As described in the preceding paragraphs, Claim 2(e) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          155.      Claim 2(f) of the ’488 Patent recites “at each remote location, utilizing a modulator

 to modulate said block of time domain data onto a carrier signal for transmission to said central

 location.”

          156.      Claim 2(f) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          157.      The LTE Standard describes that each consumer wireless device uses a modulator

 to modulate the time domain data onto a carrier signal for transmission to the LTE network.

          158.      For example, TS 36.211 describes the use of a modulator:




                                                     36
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 37 of 41 PageID #: 13536




           159.     As described in the preceding paragraphs, Claim 2(f) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

           160.     Claim 2(g) of the ’488 Patent recites “said carrier signal having the same carrier

 frequency for each remote location.”

           161.     Claim 2(g) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

           162.     The LTE Standard describes that the carrier signal used for transmission to the LTE

 network is a common carrier for each wireless consumer device.

           163.     For example, TS 36.521-1 determination of a carrier for each wireless consumer

 device:




           164.     As described in the preceding paragraphs, Claim 2(g) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

                                                    37
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 38 of 41 PageID #: 13537




          165.      Claim 2(h) of the ’488 Patent recites “receiving at said central location from one or

 more of said remote locations, one or more blocks of time domain data modulated on one or more

 of said carrier signals.”

          166.      Claim 2(h) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          167.      The LTE Standard describes that a given LTE base station receives data from one

 or more consumer wireless devices.

          168.      As described in the preceding paragraphs, Claim 2(h) of the ’488 Patent is met

 when any of the Accused Services is used on the Sprint LTE network.

          169.      Claim 2(i) of the ’488 Patent recites “using a demodulator, multiplying said

 received one or more blocks of time domain data with in-phase and quadrature carrier signals to

 obtain in-phase and quadrature baseband signals, converting said in-phase and quadrature

 baseband signals to digital form, and using an electronic processor, performing said orthogonal

 transform using said in-phase and quadrature baseband signals as real and imaginary values,

 respectively, to demodulate said one or more blocks of time domain data from the carrier frequency

 signal.”

          170.      Claim 2(i) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          171.      The LTE Standard describes modulating a signal using in-phase and quadrature

 components of the signal.

          172.      For example, TS 36.211 describes processing a signal based on its real (“Re”) and

 imaginary (“Im”) components:




                                                     38
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 39 of 41 PageID #: 13538




          173.      Further, the LTE Standard describes using a demodulator to perform the reverse of

 the modulation described above.

          174.      As described in the preceding paragraphs, Claim 2(i) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          175.      Claim 2(j) of the ’488 Patent recites “performing said orthogonal transformation on

 said demodulated time domain data to reconstruct said transform coefficients.”

          176.      Claim 2(j) of the ’488 Patent is met when any of the Accused Services is used on

 the Sprint LTE network.

          177.      The LTE Standard describes performing a FFT to reverse the IFFT described above.

 The FFT is used to reconstruct the complex-valued modulation symbols.

          178.      For example, TS 36.101 at section F.1 describes that the LTE network uses FFT:




                                                    39
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 40 of 41 PageID #: 13539




          179.      As described in the preceding paragraphs, Claim 2(j) of the ’488 Patent is met when

 any of the Accused Services is used on the Sprint LTE network.

          180.      As described in the preceding paragraphs, each limitation of claim 2 is performed

 by Sprint or otherwise attributable to Sprint when any of the Accused Services is used on the Sprint

 LTE network.

          181.      In particular, Sprint either performs, or directs or controls performance of third

 parties, to practice each limitation of claim 2 when any of the Accused Services is used on the

 Sprint LTE network.          Further, as described in the preceding paragraphs, Sprint conditions

 participation in Sprint’s LTE network upon the performance of limitations of claim 2 and

 establishes the manner or timing of that performance.

          182.      Sprint’s conduct has caused damage to Plaintiff’s business, reputation and

 goodwill, and Plaintiff seeks monetary damages in an amount to be determined at trial.


                                             JURY DEMAND

          183.      Plaintiff demands a trial by jury on all issues.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests entry of a judgment in its favor against

 Defendants as follows:

                                                      40
 RLF1 20055451v.1
Case 1:16-cv-00153-WCB Document 318 Filed 02/15/19 Page 41 of 41 PageID #: 13540




              i)     A declaration that Defendants have directly infringed the ’488 Patent;

              ii)    A judgement that Defendants’ infringement has been willful;

              iii) An award of damages arising out of Defendants’ infringement of the ’488 Patent

     sufficient to compensate Plaintiff, as well as any prejudgment and post-judgment interest, in

     an amount according to proof;

             ii)     An award of treble damages for Sprint’s willful infringement pursuant to 35

     U.S.C. § 284;

             iii)    An award of attorneys’ fees pursuant to 35 U.S.C. § 285 and as otherwise

     permitted by law; and

              iv)    An award of any such other costs and further relief as the Court may

     deem just and proper.



                                                      /s/ Kelly E. Farnan
                                                    Kelly E. Farnan (#4395)
                                                    RICHARDS, LAYTON & FINGER, P.A.
                                                    One Rodney Square
                                                    920 N. King Street
  Of Counsel:                                       Wilmington, DE 19801
  Lawrence J. Gotts                                 (302) 651-7700
  LATHAM & WATKINS LLP                              Farnan@rlf.com
  555 Eleventh St., NW, Suite 1000
  Washington, D.C. 20004                            Attorneys for Plaintiff TC Technology LLC
  (202) 637-2200


  Dated: September 28, 2018




                                                  41
 RLF1 20055451v.1
